The suit was brought on the following note:“ $1,040. Six months after date, we or either of us promise to pay E. Farrington, or order, ten hundred and forty dollars, for value rec’d.”Signed by all the defendants.Plea, the general issue,Application was made for the allowance of a writ of error, but a non allocatur was indorsed by the four judges, on the ground that as the suit was brought against the defendants jointly and the matter offered in evidence was not a good defense as to all the defendants, one of them could not take advantage of it to defeat the action at law, but his remedy was in equity..Ewing, for the plaintiff in error.